Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the phrase, “Related apparatus, systems, techniques, and articles are also described,” is phrase in the alternative that is making the reader go into the Specification. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 33, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12, 17-21, 28 & 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra).

Regarding claim 1, Divorra discloses a decoder comprising: circuitry [Paragraph [0030] & [0076]-[0079], video decoder with combination of circuit elements] configured to 
receive a bitstream [Paragraph [0122], Input buffer receiving input bitstream], 
determine whether a block level geometric partitioning mode is enabled [Paragraph [0107], The use of 8×8 “Geometric Mode” blocks may also be enabled or disabled depending on complexity factors. A high level syntax can be signaled in order to indicate whether 8×8 “Geometric modes” are used or not],
determine a partitioning of a block into a first region and a second region [Paragraph [0095], GEO_Partition, including Partition 0 and Partition 1], and
reconstruct pixel data of the block [Paragraph [0166] & [0197]-[0198], Reconstruction of geometric blocks in Fig. 25].

Regarding claim 2, Divorra discloses the decoder of claim 1, and further discloses wherein the first region includes sub-blocks sized 2×2 or greater [Paragraph [0095], [0107] & [0131], Sub-macroblock modes 8x8, 8x4, 4x8, 8x8, 4x4 geometric block].

Regarding claim 3, Divorra discloses the decoder of claim 1, and further discloses wherein the second region includes sub-blocks sized 2×2 or greater [Paragraph [0095], [0107] & [0131], Sub-macroblock modes 8x8, 8x4, 4x8, 8x8, 4x4 geometric block].

Regarding claim 4, Divorra discloses the decoder of claim 1, and further discloses wherein determining the partitioning of the block includes: determining sub-blocks of the block; wherein the partitioning is according to the sub-blocks [Paragraph [0095], [0107] & [0131], Partitioning into sub-macroblock modes 8x8, 8x4, 4x8, 8x8, 4x4 geometric block].

Regarding claim 5, Divorra discloses the decoder of claim 1, and further discloses wherein determining the partitioning of the block includes: determining sub-blocks of the block [Paragraph [0095], [0107] & [0131], Partitioning regions into sub-macroblock modes 8x8, 8x4, 4x8, 8x8, 4x4 geometric block]; assigning each sub-block to the first region or the second region [Paragraph [0095] & [0107], GEO_Partition, including Partition 0 and Partition 1].

Regarding claim 12, Divorra discloses the decoder of claim 1, and further discloses wherein the bitstream includes a parameter indicating whether block level geometric partitioning mode is enabled for the block [Paragraph [0107], The use of 8×8 “Geometric Mode” blocks may also be enabled or disabled depending on complexity factors. A high level syntax, as parameter, can be signaled in order to indicate whether 8×8 “Geometric modes” are used or not].

	Regarding claims (17-21 & 28), method claims (17-21 & 28) correspond to decoder claims (1-5 & 12), and therefore are rejected for the same rationale as used above.

Regarding claim 33, Divorra discloses apparatus, systems, articles, and techniques as described or illustrated herein [Abstract & Paragraph [0010], methods (techniques), systems, and apparatus for adaptive geometric partitioning for video encoding and decoding as articles].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra) in view of Wong (US 2007/0172117 A1) (hereinafter Wong).

Regarding claim 6, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However Divorra does not explicitly disclose the particulars of claim 6.
Wong teaches wherein the block level geometric partitioning mode is a triangular partitioning mode [Paragraph [0038]-[0040], Partitioning 2Mx2N input block into first and second triangular regions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement the triangular partitioning of Wong as above, to reduce image size at the front end of the pipeline and hence power consumption of the image processor can be minimized (Wong, Paragraphs [0006]).


Regarding claim 7, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However Divorra does not explicitly disclose the particulars of claim 7.
Wong teaches wherein the first region and the second region are triangular shaped [Paragraph [0038]-[0040], Partitioning 2Mx2N input block into first and second triangular regions].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement the triangular partitioning of Wong as above, to reduce image size at the front end of the pipeline and hence power consumption of the image processor can be minimized (Wong, Paragraphs [0006]).

	Regarding claims (22-23), method claims (22-23) correspond to decoder claims (6-7), and therefore are rejected for the same reasons of obviousness as used above.

Claims 8, 10-11, 15, 24, 26-27 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra) in view of Joshi et al. (US 2011/0200109 A1) (hereinafter Joshi).

Regarding claim 8, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However Divorra does not explicitly disclose wherein the block level geometric partitioning mode is signaled in the bitstream.
Joshi teaches wherein the block level geometric partitioning mode is signaled in the bitstream [Paragraph [0068] & [0112], Information communicated includes syntax information for geometric motion partitioning].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement syntax signaling for geometric motion partitioning of Joshi as above, to support geometric motion partitioning that allows for fixed point implementation that reduces complexity (Joshi, Abstract).

Regarding claim 10, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Divorra does not explicitly disclose the particulars of claim 10.
Joshi teaches wherein reconstructing pixel data includes computing a predictor for the first region using an associated motion vector contained in the bitstream [Paragraph [0114]-[0116] & [0122]-[0125], motion compensation identifies prediction block from motion vector in bitstream].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement syntax signaling for geometric motion partitioning of Joshi as above, to support geometric motion partitioning that allows for fixed point implementation that reduces complexity (Joshi, Abstract).

Regarding claim 11, Divorra discloses the decoder of claim 1, and further discloses further comprising:
an entropy decoder processor configured to receive the bit stream [Paragraph [0119], input buffer to entropy decoder, as entropy decoder processor];
an inverse quantization and inverse transformation processor [Paragraph [0119], inverse transformer and inverse quantizer];
a deblocking filter [Paragraph [0119], deblocking filter];
a frame buffer [Paragraph [0119], reference picture buffer]; and
an intra prediction processor [Paragraph [0119]-[0120], intra prediction module].
However, Divorra does not explicitly disclose the entropy decoder processor configured to decode the bitstream into quantized coefficients; and
the inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine.
Joshi teaches the entropy decoder processor configured to decode the bitstream into quantized coefficients [Paragraph [0123]-[0128], video decoder 30 decodes video sequence into quantized coefficients for dequantization]; and
the inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine [Paragraph [0123]-[0128], inverse quantization unit 76 inverse quantizes and inverse transform unit 58 applies inverse DCT].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement syntax signaling for geometric motion partitioning of Joshi as above, to support geometric motion partitioning that allows for fixed point implementation that reduces complexity (Joshi, Abstract).

Regarding claim 15, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Divorra does not explicitly disclose wherein the block is a coding tree unit or a coding unit [Paragraph [0076], The term “coding unit” may refer to any decodable unit of a video frame].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement syntax signaling for geometric motion partitioning of Joshi as above, to support geometric motion partitioning that allows for fixed point implementation that reduces complexity (Joshi, Abstract).

Regarding claims (24, 26-27 & 31), method claims (24, 26-27 & 31) correspond to decoder claims (8, 10-11 & 15), and therefore are rejected for the same reasons of obviousness as used above.

Claims 9 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra) in view of Thrasher (US 2003/0076325 A1) (hereinafter Thrasher).

Regarding claim 9, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Divorra does not explicitly disclose the particulars of claim 9.
Thrasher teaches wherein the block is partitioned into the first region and the second region along a line segment characterized by a location specifying the upper left corner location of the block or an upper right corner location of the block [Paragraph [0036], The particular screen region 125 of FIG. 3C has the straight line segment 205 passing through the lower right hand section of the screen region 125, as it does for the screen region 125 identified in FIG. 2 by region row R3 and region column C2. The expression A*x+B*y+C at each of the four corners of the screen region 125 of FIG. 3C where the constants A, B, and C are determined as indicated above for the straight line segment 205 and is positive for three of the corners as indicated by the “(+)” symbol near the lower left hand comer, the upper left hand comer, and the upper right hand corner of this screen region 125].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement straight line segment rasterization for geometric motion partitioning of Thrasher as above, to focus on the portion of the line within the region currently being processed rather than a traditional technique of starting at the beginning of the line segment and processing to the end, crossing potentially many different regions (Thrasher, Paragraph [0007]).

Regarding claim 25, method claim 25 corresponds to decoder claim 9 and therefore is rejected for the same reasons of obviousness as used above.

Claims 13-14 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra) in view of An et al. (US 2018/0063528 A1) (hereinafter An).

Regarding claim 13, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Divorra does not disclose the particulars of claim 13.
An teaches wherein the block forms part of a quadtree plus binary decision tree [Paragraph [0033], Combining the quadtree and binary tree structure, which is called as quadtree plus binary tree (QTBT) structure wherein a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement the quadtree plus binary tree structure of Thrasher as above, to balance the complexity and coding efficiency (An, Paragraph [0033]).

Regarding claim 14, Divorra and An disclose the decoder of claim 13, and are analyzed as previously discussed with respect to the claim.
Furthermore, An teaches wherein the block is a non-leaf node of the quadtree plus binary decision tree [Paragraph [0035], in each splitting (i.e., non-leaf) node of the binary tree, one flag is signaled to indicate which splitting type (i.e., horizontal or vertical) is used].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement the quadtree plus binary tree structure of Thrasher as above, to balance the complexity and coding efficiency (An, Paragraph [0033]).

Regarding claims (29-30), method claims (29-30) correspond to decoder claims (13-14), and therefore are rejected for the same reasons of obviousness as used above.

Claims 16 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Divorra Escoda et al. (US 2009/0196342 A1) (hereinafter Divorra) in view of Lainema et al. (US 2016/0165248 A1) (hereinafter Lainema).

Regarding claim 16, Divorra discloses the decoder of claim 1, and is analyzed as previously discussed with respect to the claim.
However, Divorra does not explicitly disclose the particulars of claim 16.
Lainema teaches wherein the first region is a coding unit or a prediction unit [Paragraph [0161]-[0166] & [0298], Region of interest covering coding units, with coding units containing one or more prediction units].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder disclosed by Divorra to integrate and implement the coding units of Lainema as above, to lower requirements on computational operations, and decrease power consumption and slowdown (Lainema, Paragraph [0002]-[0003]).

Regarding claim 32, method claim 32 corresponds to decoder claim 16 and therefore is rejected for the same reasons of obviousness as used above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487